Motion to place case on the January 1965 Calendar denied. Memorandum: This case is now on the December Calendar. The attorney for the appellants has agreed to submit the ease upon his brief without oral argument if the ease remains on the December Calendar. The Assistant Corporation Counsel in charge of the ease says he cannot argue at that term. If the Corporation Counsel’s office cannot produce an attorney to argue the ease in its regular order, it shall be deemed submitted upon the briefs of both parties without oral argument. If a member of the Corporation Counsel’s office will be present to argue, then the appellants may also argue. In any event the case shall, remain on the December Calendar.